DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al.
	There is disclosed in Chung a beverage brewing machine, comprising: a machine frame 3; a pot 2 which has a bottom wall, a circumferential side wall, an upper inlet opening, and a lower outlet opening 25, 26, wherein the pot is mounted to the machine frame in a manner so as to be pivotable relative to the machine frame about a horizontal pivot axis between a beverage preparation position and a beverage distribution position, in which the outlet opening is positioned at a lower vertical level than in the beverage preparation position; a valve mechanism 251, 261 including a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. in view of Wells et al.
	Wells discloses that it is old and well known, in a beverage preparation machine, to make use of a beverage product supply device 46, 56 connected to an inlet opening of a beverage preparation pot.
.
Allowable Subject Matter
Claims 4-10, 12, 13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art reference to Giannelli et al. in cited for its disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761